JjDUFRESNE, Judge.
This is an appeal from a judgment holding appellant in contempt of court and fining her $5,000.00. For the following reasons that appeal is hereby dismissed.
The judgment at issue here was rendered on June 15, 1998, and a petition for appeal of that judgment was filed on July 20, 1998. The record of the case was lodged in this court on September 80,1998. However, on August 12, 1998, prior to lodging of the record here, appellant also sought relief from the June 15, 1998, judgment by way of an application for supervisory writs. On October 5, 1999, that writ application was granted in part. In resolving the matter the court noted that' in addition to the June 15, 1998, judgment, there also appeared in the record of the case another contempt judgment of September 8, 1997. It went on to rule that:
Relator was found in contempt of court for failure to attend mediation proceedings, following the required notice, on September 8, 1997. The judgment of September 8, 1997, is the only valid contempt proceeding in the present record, and therefore any penalty herein can only attach to that judgment.
The case was then remanded to the district court for further proceedings.
The effect of the above ruling was to vacate the June 15, 1998, judgment in its entirety. That being the case, there is nothing remaining of the June 15, |?1998, judgment to be reviewed on appeal. The appeal is therefore moot, and is hereby dismissed as such.
We note that appellant has raised issues in her brief to this court which relate to a subsequent judgment of February 24, 1999, which was entered in response to the October 5, 1998, order of remand in the prior writ application. That judgment is *109not a part of the record of the present appeal, and therefore this court lacks jurisdiction to review that judgment via this appeal.1

APPEAL DISMISSED.


. Defendant neither filed a motion to appeal the February 24, 1999 judgment, which must be brought within 60 days of rendition of the judgment, nor sought writs from it. We note, however, its apparent invalidity since it is based on the June 1, 1998 judgment which this court vacated in its October 5, 1998 ac- • lion.